20-11563-scc        Doc 1393         Filed 07/08/21 Entered 07/08/21 22:21:30                         Main Document
                                                 Pg 1 of 50



THIS OBJECTION SEEKS TO DISALLOW AND EXPUNGE CERTAIN FILED PROOFS
OF CLAIM. PARTIES RECEIVING THIS NOTICE OF THE DEBTORS’ EIGHTH
OMNIBUS CLAIMS OBJECTION TO PROOFS OF CLAIM SHOULD REVIEW THE
OMNIBUS OBJECTION TO SEE IF THEIR NAME(S) AND/OR CLAIM(S) ARE
LOCATED IN THE OMNIBUS OBJECTION AND/OR THE EXHIBIT(S) AND
SCHEDULE(S) ATTACHED THERETO TO DETERMINE WHETHER THIS OBJECTION
AFFECTS THEIR CLAIM(S).

IF YOU HAVE QUESTIONS, PLEASE CONTACT GRUPO AEROMÉXICO’S COUNSEL,
DAVIS POLK & WARDWELL LLP, AT aeromexicoclaims@dpw.com, RICHARD J.
STEINBERG (richard.steinberg@davispolk.com or +1-212-450-4362), OR ERIK P.
JERRARD (+1-212-450-4769).


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                                Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,                             Case No. 20-11563 (SCC)

                  Debtors.1                                           (Jointly Administered)


    NOTICE OF HEARING ON DEBTORS’ EIGHTH OMNIBUS CLAIMS OBJECTION
     TO PROOFS OF CLAIM (SATISFIED, AMENDED, AND DUPLICATE CLAIMS)

         PLEASE TAKE NOTICE that, on July 8, 2021, Grupo Aeroméxico, S.A.B. de C.V.

(“Grupo Aeroméxico”) and its affiliates that are debtors and debtors in possession in the above-

captioned chapter 11 cases (collectively, the “Debtors”) filed their Eighth Omnibus Claims

Objection to Proofs of Claim (Satisfied, Amended, and Duplicate Claims) (the “Objection”) with the

United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”).

         The Objection is annexed hereto as Exhibit A. The Objection requests that the Bankruptcy



1
         The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
         jurisdiction, are as follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V.
         108984; Aerolitoral, S.A. de C.V. 217315; and Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The
         Debtors’ corporate headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc,
         Mexico City, C.P. 06500.
20-11563-scc      Doc 1393         Filed 07/08/21 Entered 07/08/21 22:21:30                      Main Document
                                               Pg 2 of 50



Court disallow and expunge one or more of your Claims2 listed on the schedules attached to Exhibit

1 of the Objection annexed hereto on the grounds that such Claims (i) have been paid or otherwise

satisfied after the Petition Date in accordance with the Bankruptcy Code, applicable rules, or an

order issued by the Bankruptcy Court, (ii) have been amended or superseded by other Claims, or (iii)

are duplicative of other Claims, filed by or on behalf of the same claimants relating to the same

purported liabilities. By this Objection, the Debtors seek disallowance and expungement of each of

the Claims listed on the schedules attached to Exhibit 1 of the Objection in order to limit each

claimant to a single Claim and recovery against the applicable Debtor’s estate arising from the same

alleged liability. Any Claim that the Bankruptcy Court expunges and disallows will be treated as if

it had not been filed and you will not be entitled to any distribution on account thereof.

       PLEASE TAKE FURTHER NOTICE that the Court-Ordered Omnibus Claims Hearing

Procedures [ECF No. 904] (the “Omnibus Claims Hearing Procedures”), annexed hereto as

Exhibit B, apply and govern the Objection to your Proof(s) of Claim. The Omnibus Claims Hearing

Procedures provide for certain mandatory actions by a claimant within certain time periods.

Therefore, please review the Omnibus Claims Hearing Procedures carefully. Failure to comply with

the Omnibus Claims Hearing Procedures may result in the disallowance and expungement of a Proof

of Claim without further notice to a claimant.

       If you do NOT oppose the disallowance and expungement of your Claim(s) listed on the

schedules attached to Exhibit 1 of the Objection, then you do NOT need to file a written response to

the Objection and you do NOT need to appear at the hearing.

       If you DO oppose the disallowance and expungement of your Claim(s) listed on the

schedules attached to Exhibit 1 of the Objection, then you MUST file with the Bankruptcy Court and

2
       Each capitalized term used herein but not otherwise defined herein shall have the meaning ascribed to it in the
       Objection.



                                                         2
20-11563-scc     Doc 1393      Filed 07/08/21 Entered 07/08/21 22:21:30              Main Document
                                           Pg 3 of 50



serve on the parties listed below a written response to the Objection (a “Response”) so that it is

received on or before August 9, 2021, at 4:00 p.m. (prevailing Eastern Time) (the “Response

Deadline”).

       Your Response, if any, must contain at a minimum the following: (i) a caption setting forth

the name of the Bankruptcy Court, the names of the Debtors, the case number, and title of the

Objection to which the response is directed; (ii) the name of the claimant and description of the basis

for the amount of the Claim; (iii) a concise statement setting forth the reasons why the Claim should

not be disallowed and expunged for the reasons set forth in the Objection, including, but not limited

to, the specific factual and legal bases upon which you will rely in opposing the Objection; (iv) all

documentation or other evidence of the Claim, to the extent not included with the Proof of Claim

previously filed with the Bankruptcy Court, upon which you will rely in opposing the Objection; (v)

the address(es) to which the Debtors must return any reply to your Response, if different from that

presented in the Proof of Claim; and (vi) the name, address, and telephone number of the person

(which may be you or your legal representative) possessing ultimate authority to reconcile, settle, or

otherwise resolve the Claim on your behalf.

       The Bankruptcy Court will consider a Response only if the Response is timely filed, served,

and received. A Response will be deemed timely filed, served, and received only if prior to the

Response Deadline, the Response is (a) filed electronically with the Bankruptcy Court on the docket

of In re Grupo Aeroméxico, S.A.B. de C.V., et al., Case No. 20-11563 (SCC), in accordance with the

Bankruptcy Court’s General Order M-399 (available on the Bankruptcy Court’s website at

http://www.nysb.uscourts.gov), by registered users of the Bankruptcy Court’s electronic case filing

system, (b) sent to the chambers of the Honorable Judge Shelley C. Chapman, United States

Bankruptcy Court, One Bowling Green, New York, New York 10004; and (c) served (via email or




                                                  3
20-11563-scc     Doc 1393      Filed 07/08/21 Entered 07/08/21 22:21:30             Main Document
                                           Pg 4 of 50



otherwise) so as to be actually received on or before the Response Deadline upon (i) Davis Polk &

Wardwell LLP, 450 Lexington Avenue, New York, New York 10017 (Attn: Timothy Graulich

(timothy.graulich@davispolk.com), Stephen D. Piraino (stephen.piraino@davispolk.com), Erik P.

Jerrard (erik.jerrard@davispolk.com), and Richard J. Steinberg (richard.steinberg@davispolk.com)),

counsel to the Debtors; and (iii) Willkie Farr & Gallagher LLP, 787 Seventh Avenue, New York,

New York 10019 (Attn: Brett H. Miller (bmiller@willkie.com), Todd M. Goren

(tgoren@willkie.com), Craig Damast (cdamast@willkie.com), and Debra M. Sinclair

(dsinclair@willkie.com)), counsel to the Official Committee of Unsecured Creditors appointed in

these cases.

       Except as otherwise permitted under the Omnibus Claims Hearing Procedures, a hearing (the

“Hearing”) will be held on August 12, 2021, at 10:00 a.m. (prevailing Eastern Time), to consider

the Objection. The Hearing will be held in the United States Bankruptcy Court for the Southern

District of New York. If you file a written Response to the Objection, you should plan to appear at

the Hearing. The Debtors, however, reserve the right to continue the Hearing on the Objection with

respect to your claim(s). If the Debtors do continue the Hearing with respect to your Claim(s), then

the Hearing will be held at a later date. If the Debtors do not continue the Hearing with respect to

your Claim(s), then the Hearing on the Objection will be conducted on the above date.

       If the Bankruptcy Court does NOT disallow and expunge your Claim(s) listed on the

schedules attached to Exhibit 1 of the Objection on the grounds set forth above, then the Debtors

have the right to object on other grounds to the Claim(s) (or to any other Claims you may have filed)

at a later date. You will receive a separate notice of any such objections.

       Responding parties shall attend the Hearing telephonically so long as General Order M-543 is

in effect or unless otherwise ordered by the Bankruptcy Court. You may participate in the Hearing




                                                 4
20-11563-scc       Doc 1393      Filed 07/08/21 Entered 07/08/21 22:21:30                Main Document
                                             Pg 5 of 50



telephonically by making arrangements through CourtSolutions, LLC (www.court-solutions.com).

Instructions to register for CourtSolutions, LLC are attached to General Order M-543.3

         If you wish to view the complete Objection, you can do so for free at

https://dm.epiq11.com/aeromexico. CLAIMANTS SHOULD NOT CONTACT THE CLERK

OF THE BANKRUPTCY COURT TO DISCUSS THE MERITS OF THEIR CLAIMS.



Dated:     July 8, 2021
           New York, New York


                                                 DAVIS POLK & WARDWELL LLP

                                                 By: /s/ Timothy Graulich
                                                 450 Lexington Avenue
                                                 New York, New York 10017
                                                 Telephone: (212) 450-4000
                                                 Facsimile: (212) 701-5800
                                                 Marshall S. Huebner
                                                 Timothy Graulich
                                                 James I. McClammy
                                                 Stephen D. Piraino (admitted pro hac vice)

                                                 Counsel to the Debtors
                                                 and Debtors in Possession




3
         A copy of General Order M-543 can be obtained by visiting http://www.nysb.uscourts.gov/news/court-
         operations-under-exigent-circumstances-created-covid-19.



                                                     5
20-11563-scc   Doc 1393   Filed 07/08/21 Entered 07/08/21 22:21:30   Main Document
                                      Pg 6 of 50




                                    Exhibit A

                                    Objection
20-11563-scc        Doc 1393         Filed 07/08/21 Entered 07/08/21 22:21:30                      Main Document
                                                 Pg 7 of 50




DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Timothy Graulich
James I. McClammy
Stephen D. Piraino (admitted pro hac vice)
Counsel to the Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                              Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,                           Case No. 20-11563 (SCC)

                      Debtors.1                                     (Jointly Administered)


    DEBTORS’ EIGHTH OMNIBUS CLAIMS OBJECTION TO PROOFS OF CLAIM
              (SATISFIED, AMENDED, AND DUPLICATE CLAIMS)

                                       ***
    TO THE CLAIMANTS LISTED ON THE SCHEDULES ATTACHED TO THE PROPOSED ORDER
    (AS DEFINED HEREIN): YOUR RIGHTS MAY BE AFFECTED BY THIS OBJECTION (AS
    DEFINED HEREIN) AND BY ANY FURTHER OBJECTION(S) THAT MAY BE FILED BY THE
    DEBTORS. THE RELIEF SOUGHT HEREIN IS WITHOUT PREJUDICE TO THE DEBTORS’
    RIGHTS TO PURSUE FURTHER SUBSTANTIVE OR NON-SUBSTANTIVE OBJECTIONS
    AGAINST THE CLAIMS LISTED ON THE SCHEDULES ATTACHED TO THE PROPOSED
    ORDER. CLAIMANTS RECEIVING THIS OBJECTION SHOULD LOCATE THEIR NAMES AND
    CLAIMS ON THE SCHEDULES ATTACHED TO THE PROPOSED ORDER.
                                       ***

         Grupo Aeroméxico S.A.B. de C.V. (“Grupo Aeroméxico”) and its affiliates that are debtors

and debtors in possession in these proceedings (collectively, the “Debtors”) hereby file this Debtors’

Eighth Omnibus Claims Objection to Proofs of Claim (Satisfied, Amended, and Duplicate Claims)

1
         The Debtors in these cases, along with each Debtor’s registration number in the applicable jurisdiction, are as
         follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V. 108984; Aerolitoral,
         S.A. de C.V. 217315; and Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The Debtors’ corporate
         headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc, Mexico City, C.P.
         06500.
20-11563-scc     Doc 1393        Filed 07/08/21 Entered 07/08/21 22:21:30                   Main Document
                                             Pg 8 of 50



(the “Objection”), pursuant to the Order Approving (I) Omnibus Claims Objection Procedures, (II)

Omnibus Claims Settlement Procedures and (III) Omnibus Claims Hearing Procedures [ECF No.

904] (the “Claims Objection Procedures Order”). This Objection is supported by the Declaration

of Ricardo Javier Sánchez Baker in Support of the Debtors’ Eighth Omnibus Claims Objection to

Proofs of Claim (Satisfied, Amended, and Duplicate Claims) (the “Sánchez Declaration”), attached

hereto as Exhibit 2 and incorporated herein by reference. In further support of the Objection, the

Debtors respectfully state as follows:

                                             Relief Requested

       1.      By this Objection, and pursuant to sections 105 and 502 of title 11 of the United

States Code (the “Bankruptcy Code”), rule 3007 of the Federal Rules of Bankruptcy Procedures

(the “Bankruptcy Rules”), and the Claims Objections Procedures Order, the Debtors seek entry of

an order, substantially in the form attached hereto as Exhibit 1 (the “Proposed Order” and, if

entered, the “Order”), disallowing and expunging each of (i) the claims identified on Schedule 1 to

the Proposed Order (the “Satisfied Claims”), (ii) the claims identified on Schedule 2 to the Proposed

Order (the “Amended Claims”), and (iii) the Duplicate Claims (as defined below) identified on

Schedule 3 to the Proposed Order.2

                                         Jurisdiction and Venue

       2.      The United States Bankruptcy Court for the Southern District of New York (the

“Court”) has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and 1334, and the

Amended Standing Order of Reference M-431, dated January 31, 2012 (Preska, C.J.). This is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2) and, pursuant to Bankruptcy Rule 7008, the Debtors



2
       The schedules attached to the Proposed Order are incorporated herein by reference.

                                                       2
20-11563-scc      Doc 1393      Filed 07/08/21 Entered 07/08/21 22:21:30               Main Document
                                            Pg 9 of 50



consent to entry of a final order by the Court in connection with this Objection to the extent that it is

later determined that the Court, absent consent of the parties, cannot enter a final order or judgment

consistent with Article III of the United States Constitution.

        3.      The legal predicates for the relief requested herein are sections 105 and 502 of the

Bankruptcy Code, and Bankruptcy Rule 3007.

        4.      Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                             Background

A.      General Background

        5.      On June 30, 2020 (the “Petition Date”), the Debtors each commenced in this Court a

voluntary case (the “Chapter 11 Cases”) under chapter 11 of title 11 of the United States Code. The

Debtors are authorized to continue to operate their businesses and manage their properties as debtors

in possession pursuant to Bankruptcy Code §§ 1107(a) and 1108.

        6.      The Debtors’ Chapter 11 Cases are being jointly administered for procedural purposes

only pursuant to Bankruptcy Rule 1015(b).

        7.      On July 13, 2020, the United States Trustee formed an Official Committee of

Unsecured Creditors (the “Creditors’ Committee”) in the Chapter 11 Cases. No trustee or

examiner has been appointed in the Chapter 11 Cases.

        8.      The Court entered a (i) Final Order Authorizing (I) Debtors to Honor Prepetition

Obligations to Customers and Related Third Parties and to Otherwise Continue Customer

Programs, (II) Relief from Stay to Permit Setoff in Connection with the Customer Programs and (III)

Financial Institutions to Honor and Process Related Checks and Transfers [ECF No. 205] (the

“Customer Programs Order”); (ii) Final Order Authorizing (I) Debtors to Pay Certain Prepetition

Taxes, Governmental Assessments and Fees and (II) Financial Institutions to Honor and Process
                                                   3
20-11563-scc    Doc 1393      Filed 07/08/21 Entered 07/08/21 22:21:30           Main Document
                                         Pg 10 of 50



Related Checks and Transfers on July 29, 2020 [ECF No. 206] (the “Taxes Order”); (iii) Final

Order Authorizing (I) Debtors to (A) Pay Prepetition Wages, Salaries, Employee Benefits and Other

Compensation and (B) Maintain Employee Benefits Programs and Pay Related Administrative

Obligations, (II) Employees and Retirees to Proceed With Outstanding Workers’ Compensation

Claims And (III) Financial Institutions to Honor and Process Related Checks and Transfers on July

30, 2020 [ECF No. 216] (the “Wages Order”); and (iv) Final Order Authorizing (I) Payment of

Certain Prepetition Claims of Critical Vendors and Foreign Vendors and (II) Financial Institutions

to Honor and Process Related Checks and Transfers on August 20, 2020 [ECF No. 309] (the

“Critical Vendors Order” and together with the Customer Programs Order, Taxes Order, and

Wages Order, the “First Day Orders”).

       9.      Detailed information regarding the Debtors’ business, capital structure, and the

circumstances leading to the commencement of these Chapter 11 Cases, is set forth in the

Declaration of Ricardo Javier Sánchez Baker in Support of the Debtors’ Chapter 11 Petitions and

First Day Pleadings [ECF No. 20], filed with the Court on the Petition Date.

B.     Claims Resolution Process in the Chapter 11 Cases

       10.     On July 2, 2020, the Court entered an Order Authorizing Debtors to Retain and

Employ Epiq Corporate Restructuring, LLC as Claims and Noticing Agent Nunc Pro Tunc to the

Petition Date [ECF No. 47], thereby appointing Epiq Corporate Restructuring, LLC (“Epiq”) as the

Debtors’ claims and noticing agent in these Chapter 11 Cases.

       11.     On August 25, 2020, the Debtors filed Grupo Aeroméxico’s schedules of assets and

liabilities and its statement of financial affairs [ECF Nos. 326–33], along with the schedules and

statements of the remaining Debtors (collectively, the “Chapter 11 Schedules” and “Statements,”



                                                4
20-11563-scc      Doc 1393        Filed 07/08/21 Entered 07/08/21 22:21:30                     Main Document
                                             Pg 11 of 50



respectively).3 On December 17, 2020, the Debtors filed amendments to certain of Grupo

Aeroméxico’s Chapter 11 Schedules [ECF Nos. 737–40], along with amendments to certain Chapter

11 Schedules of the other Debtors.4 On January 15, 2021, Grupo Aeroméxico filed additional

amendments to certain Chapter 11 Schedules [ECF Nos. 808–10].

       12.     On November 18, 2020, the Court entered an Order (I) Establishing Deadline for

Filing Proofs of Claim and Procedures Relating Thereto and (II) Approving the Form and Manner

of Notice Thereof [ECF No. 648] (the “Bar Date Order”) establishing January 15, 2021 at 5:00 p.m.

(prevailing Pacific Time) as the General Bar Date (as defined in the Bar Date Order) (the “Bar

Date”).

       13.     On December 11, 2020, Epiq duly served the Notice of Deadline Requiring Filing of

Proofs of Claim on or Before January 15, 2021 (the “Bar Date Notice”). See Bowdler Aff., ECF

No. 778. Between December 14, 2020 and December 16, 2020, the Debtors caused the Bar Date

Notice to be published in the New York Times International Edition, the New York Times, and the

Wall Street Journal. See Noblesala Aff., ECF No. 759; Noblesala Aff., ECF No. 760; Bell Aff.,

ECF No. 761.

       14.     In the ordinary course of business, the Debtors maintain books and records (the

“Book and Records”) that reflect, among other things, the Debtors’ liabilities and the amounts

thereof owed to their creditors.




3
       The Chapter 11 Schedules and Statements of each Debtor were filed on their respective individual docket. See
       In re Aerovías de México, S.A. de C.V., No. 20-11561, ECF Nos. 6–7; In re Aerolitoral, S.A. de C.V., No. 20-
       11565, ECF Nos. 6–7; In re Aerovías Empresa de Cargo, S.A. de C.V., No. 20-11566, ECF Nos. 6–7.

4
       These amendments were filed on each Debtor’s respective individual docket. See In re Aerovías de México,
       S.A. de C.V., No. 20-11561, ECF Nos. 10–11; In re Aerolitoral, S.A. de C.V., No. 20-11565, ECF Nos. 10–11;
       In re Aerovías Empresa de Cargo, S.A. de C.V., No. 20-11566, ECF Nos. 10–11.

                                                       5
20-11563-scc     Doc 1393     Filed 07/08/21 Entered 07/08/21 22:21:30             Main Document
                                         Pg 12 of 50



       15.     The Debtors’ claims register (the “Claims Register”), prepared and maintained by

Epiq, reflects that approximately 6,053 proofs of claim (collectively, the “Proofs of Claim”) have

been filed in the Chapter 11 Cases asserting claims against the Debtors (each a “Claim,” and

collectively, the “Claims”). The Debtors and their advisors are comprehensively reviewing and

reconciling all Claims, including both the Claims listed on the Schedules (the “Scheduled Claims”)

and the Claims asserted in the Proofs of Claim (including any supporting documentation) filed in the

Chapter 11 Cases. The Debtors and their advisors are also comparing the Claims asserted in the

Proofs of Claims with the Debtors’ Books and Records to determine the validity of the asserted

Claims.

       16.     This reconciliation process includes identifying particular categories of Claims that

the Debtors believe should be reduced, reclassified, disallowed, or expunged. To avoid a possible

double recovery or otherwise improper recovery by claimants, the Debtors will continue to file

omnibus objections to such categories of Claims if and where warranted. This Objection is one such

omnibus objection.

       17.     On February 17, 2021, the Court entered the Claims Objection Procedures Order. On

March 16, 2021, the Debtors filed their First Omnibus Claims Objection to Proofs of Claim

(Satisfied Claims) [ECF No. 985], Second Omnibus Claims Objection to Proofs of Claim (Satisfied

Claims) [ECF No. 986], and Third Omnibus Claims Objection to Proofs of Claim (Amended and

Duplicate Claims) [ECF No. 987]. On April 16, 2021, the Debtors filed their Fourth Omnibus

Claims Objection to Proofs of Claim (Satisfied Claims) [ECF No. 1074] and Fifth Omnibus Claims

Objection to Proofs of Claim (Amended and Duplicate Claims) [ECF No. 1075]. The Court

subsequently entered orders granting each of these objections [ECF Nos. 1086–87, 1102, 1207–08].

On June 3, 2021, the Debtors filed their Sixth Omnibus Claims Objection to Proofs of Claim
                                                 6
20-11563-scc      Doc 1393      Filed 07/08/21 Entered 07/08/21 22:21:30                Main Document
                                           Pg 13 of 50



(Satisfied Claims and Incorrectly Classified Claims) [ECF No. 1265] and Seventh Omnibus Claims

Objection to Proofs of Claim (Wrong Debtor Claims) [ECF No. 1266].

        18.     The Debtors submit that this Objection, and the notice provided to claimants in

connection hereto, are consistent with the Claims Objection Procedures Order, the Bankruptcy Code,

and the Bankruptcy Rules.

                                            Basis for Relief

        19.     Pursuant to section 101 of the Bankruptcy Code, a creditor holds a claim against a

bankruptcy estate only to the extent that (a) it has a “right to payment” for the asserted liabilities and

(b) the claim is otherwise allowable. 11 U.S.C. §§ 101(5) and 101(10).

        20.     When asserting a claim against a bankrupt estate, a claimant must allege facts that, if

true, would support a finding that the debtor is legally liable to the claimant. See In re Lehman Bros.

Holdings, Inc., 602 B.R. 564, 574 (Bankr. S.D.N.Y. 2019); In re Int’l Match Corp., 69 F.2d 73, 76

(2d Cir. 1934) (finding that a proof of claim should at least allege facts from which legal liability can

be seen to exist). Where the claimant alleges sufficient facts to support its claim, its claim is

afforded prima facie validity. See In re Lehman Bros., 602 B.R. at 574. A party wishing to dispute

such a claim must produce evidence in sufficient force to negate the claim’s prima facie validity.

See In re Dreier LLP, 544 B.R. 760, 766 (Bankr. S.D.N.Y. 2016), aff’d, No. 08-15051 (SMB), 2016

WL 3920358 (S.D.N.Y. July 15, 2016), aff’d, 683 F. App’x 78 (2d Cir. 2017) (quoting Creamer v.

Motors Liquidation Co. GUC Trust (In re Motors Liquidation Co.), No. 12 CIV. 6074 (RJS), 2013

WL 5549643, at *3 (S.D.N.Y. Sept. 26, 2013) (in turn quoting In re Allegheny Int’l, Inc., 954 F.2d

167, 173 (3d Cir. 1992))). In practice, the objecting party must produce evidence that would refute

at least one of the allegations essential to the claim’s legal sufficiency. See In re Dreier, 544 B.R. at



                                                    7
20-11563-scc     Doc 1393      Filed 07/08/21 Entered 07/08/21 22:21:30             Main Document
                                          Pg 14 of 50



766. Once the objecting party produces such evidence, the burden shifts back to the claimant to

prove the validity of his or her claim by a preponderance of the evidence. See id.

       21.     A court should not deem a claim to be allowable if it is “unenforceable against the

debtor and property of the debtor, under any agreement or applicable law.” 11. U.S.C. § 502(b)(1).

A debtor may file an omnibus claims objection if all the claims being objected to fall under one of

several listed categories as described in the Bankruptcy Rules and the Claims Objection Procedures

Order. See Fed. R. Bankr. P. 3007(d); Claims Obj. Proc. Order, ¶ 2(a), ECF No. 904 (providing

additional bases under which the Debtors may file omnibus claim objections).

                                             Objection

A.     Satisfied Claims

       22.     The Debtors object to the Satisfied Claims listed on Schedule 1 to the Proposed

Order, and request that each Satisfied Claim be disallowed and expunged in its entirety. Based on a

review of the Claims Register and the Satisfied Claims, the Debtors have determined that the

Satisfied Claims have been paid or otherwise satisfied after the Petition Date “in accordance with the

Code, applicable rules, or a court order.” Fed. R. Bankr. P. 3007(d)(5). In fact, certain of the

Satisfied Claims have been paid or otherwise satisfied pursuant to this Court’s First Day Orders.

       23.     As the Debtors do not owe any further amounts with respect to the Satisfied Claims,

in order to preserve the integrity and accuracy of the Claims Register, and to avoid the same

claimant from improperly receiving multiple recoveries on account of the same Claim at the expense

of the Debtors and other creditors, the Debtors request that the Satisfied Claims be disallowed and

expunged in their entirety.




                                                  8
20-11563-scc     Doc 1393      Filed 07/08/21 Entered 07/08/21 22:21:30            Main Document
                                          Pg 15 of 50



B.     Amended Claims

       24.     The Debtors object to the Amended Claims listed on Schedule 2 to the Proposed

Order, and request that the Amended Claims be disallowed and expunged in their entirety. A debtor

cannot be required to pay the same claim multiple times. See, e.g., Phelan v. Local 305 of United

Ass’n of Journeymen & Apprentices of Plumbing and Pipefitting Indus. of U.S. & Can., 973 F.2d

1050, 1063 (2d Cir. 1992); see also In re Finley, Kumble, Wagner, Heine, Underberg, Manley,

Myerson & Carey, 160 B.R. 882, 894 (Bankr. S.D.N.Y. 1993) (“In bankruptcy, multiple recoveries

for an identical injury are generally disallowed.”). This Court has routinely reduced, reclassified,

disallowed, or expunged claims on the basis that such claim had been amended or superseded by

other claims. See, e.g., In re LATAM Airlines Group S.A., No. 20-11254 (JLG) (Bankr. S.D.N.Y.

Feb. 11, 2021) [ECF No. 1857]; In re Ditech Holding Corp., No. 19-10412 (JLG) (Bankr. S.D.N.Y.

Jan. 27, 2021) [ECF No. 3201]; In re Windstream Holdings, Inc., No. 19-22397 (RDD) (Bankr.

S.D.N.Y. Dec. 21, 2020) [ECF No. 2758]; In re Stearns Holdings, LLC, No. 19-12226 (SCC)

(Bankr. S.D.N.Y. Mar. 11, 2020) [ECF Nos. 562–63].

       25.     Based on a review of the Claims Register and the Amended Claims, the Debtors have

determined that the Amended Claims have been amended or superseded by other Claims filed by or

on behalf of the same claimants relating to the same purported liabilities. If the Amended Claims

identified on Schedule 2 to the Proposed Order are not disallowed, the claimants identified therein

may obtain double recovery from the same alleged liability, at the expense of the Debtors and other

creditors. By this Objection, the Debtors seek disallowance and expungement of each of the

Amended Claims in order to limit each claimant to a single Claim and recovery against the

applicable Debtor’s estate arising from the same alleged liability.



                                                 9
20-11563-scc     Doc 1393      Filed 07/08/21 Entered 07/08/21 22:21:30              Main Document
                                          Pg 16 of 50



        26.    For each of the Amended Claims, the Debtors have identified a surviving Claim (an

“Amended Surviving Claim”), which asserts the same liability and is identified on Schedule 2 to

the Proposed Order in the applicable row labeled “Surviving Claim.” Unless objected to on other

grounds in this Objection or otherwise by the Debtors, such Amended Surviving Claims will be

unaffected by the relief requested in this Objection, and each of the claimants’ rights to assert these

liabilities against the applicable Debtor’s estate will be preserved, subject to the Debtors’

reservations of their rights to object to such Amended Surviving Claims and other Claims on all

grounds, whether legal, factual, procedural, substantive, or non-substantive.

        27.    Accordingly, the Amended Claims should be disallowed and expunged in their

entirety.

C.      Duplicate Claims

        28.    By this Objection, the Debtors also seek to disallow and expunge the Claims listed on

Schedule 3, which include: (i) Claims filed against multiple Debtors that are only valid against one

Debtor (the “Redundant Claims”); and (ii) Claims that are duplicative of other Claims filed by or

on behalf of the same claimant relating to the same purported liability (the “Duplicative Claims,”

and together with the Redundant Claims, the “Duplicate Claims”).

        29.    A debtor cannot be required to pay the same claim multiple times. See, e.g., Phelan

v. Local 305 of United Ass’n of Journeymen & Apprentices of Plumbing and Pipefitting Indus. of

U.S. & Can., 973 F.2d 1050, 1063 (2d Cir. 1992); see also In re Finley, Kumble, Wagner, Heine,

Underberg, Manley, Myerson & Carey, 160 B.R. 882, 894 (Bankr. S.D.N.Y. 1993) (“In bankruptcy,

multiple recoveries for an identical injury are generally disallowed.”). This Court has routinely

reduced, reclassified, disallowed, or expunged duplicate claims. See, e.g., In re LATAM Airlines

Group S.A., No. 20-11254 (JLG) (Bankr. S.D.N.Y. Feb. 14, 2021) [ECF No. 1861]; In re NTS W.
                                                  10
20-11563-scc     Doc 1393      Filed 07/08/21 Entered 07/08/21 22:21:30              Main Document
                                          Pg 17 of 50



USA Corp., No. 20-35769 (CGM) (Bankr. S.D.N.Y. Feb. 2, 2021) [ECF No. 168]; In re Ditech

Holding Corp., No. 19-10412 (JLG) (Bankr. S.D.N.Y. Jan. 27, 2021) [ECF No. 3201]; In re

Windstream Holdings, Inc., No. 19-22397 (RDD) (Bankr. S.D.N.Y. Dec. 21, 2020) [ECF No. 2758];

In re Stearns Holdings, LLC, No. 19-12226 (SCC) (Bankr. S.D.N.Y. Mar. 11, 2020) [ECF No. 562].

        30.    Based on a review of the Claims Register and the Duplicate Claims, the Debtors have

determined that the Duplicate Claims are redundant of other Claims filed by or on behalf of the same

claimant relating to the same purported liability. If the Duplicate Claims are not disallowed, the

claimants may obtain double recovery for the same alleged liability, at the expense of the Debtors

and other creditors. By this Objection, the Debtors seek disallowance and expungement of the

Duplicate Claims in order to limit each claimant to a single Claim and recovery against the

applicable Debtor’s estate arising from the same alleged liability.

        31.    For each of the Duplicate Claims, the Debtors have identified a surviving Claim (a

“Duplicate Surviving Claim”) which asserts the same liability and is identified on Schedule 3 to the

Proposed Order in the applicable row labeled “Surviving Claim.” Unless objected to on other

grounds in this Objection or otherwise by the Debtors, such Duplicate Surviving Claims will be

unaffected by the relief requested in this Objection, and each of the claimants’ rights to assert these

liabilities against the applicable Debtor’s estate will be preserved, subject to the Debtors’

reservations of their rights to object to such Duplicate Surviving Claims on all grounds, whether

legal, factual, procedural, substantive, or non-substantive.

        32.    Accordingly, the Duplicate Claims should be disallowed and expunged in their

entirety.




                                                  11
20-11563-scc     Doc 1393     Filed 07/08/21 Entered 07/08/21 22:21:30             Main Document
                                         Pg 18 of 50



                                  Separate Contested Matters

        33.    Each of the Claims and the Objection with respect thereto constitutes a separate

contested matter as contemplated by Bankruptcy Rule 9014. The Debtors request that any order

entered by this Court with respect to a request for disallowance and expungement herein shall be

deemed a separate order with respect to each Claim.

                               Response to Omnibus Objections

        34.    To contest this Objection, a claimant must file and serve a written response to this

Objection (a “Response”) so that it is received no later than the deadline set forth in the

accompanying notice (the “Response Deadline”). All Responses shall be filed electronically with

the Court on the docket of In re Grupo Aeroméxico, S.A.B. de C.V., et al., Case No. 20-11563 (SCC),

in accordance with the Court’s General Order M-399 (available on the Court’s website at

http://www.nysb.uscourts.gov), by registered users of the Court’s electronic case filing system, and

served (via email or otherwise) so as to be actually received on or before the Response Deadline

upon:




                                                12
20-11563-scc        Doc 1393    Filed 07/08/21 Entered 07/08/21 22:21:30             Main Document
                                           Pg 19 of 50



                        Davis Polk & Wardwell LLP
                        450 Lexington Avenue
                        New York, New York 10017
                        Attn: Timothy Graulich (timothy.graulich@davispolk.com)
                               Stephen D. Piraino (stephen.piraino@davispolk.com)
                               Erik P. Jerrard (erik.jerrard@davispolk.com)
                               Richard J. Steinberg (richard.steinberg@davispolk.com)
                        Counsel to the Debtors

                        -and-

                        Willkie Farr & Gallagher LLP
                        787 Seventh Avenue
                        New York, New York 10019
                        Attn: Brett H. Miller (bmiller@willkie.com)
                               Todd M. Goren (tgoren@willkie.com)
                               Craig Damast (cdamast@willkie.com)
                               Debra M. Sinclair (dsinclair@willkie.com)
                        Counsel to the Creditors’ Committee.

       35.     Every Response to this Objection must contain, at a minimum, the following

information:

               a.       A caption setting forth the name of the Bankruptcy Court, the names of the
                        Debtors, the case number, and title of the Objection to which the response is
                        directed;

               b.       The name of the claimant and a description of the basis for the amount of the
                        Claim;

               c.       A concise statement setting forth the reasons why the Claim should not be
                        disallowed, expunged, reduced, or reclassified for the reasons set forth in the
                        Objection, including, but not limited to, the specific factual and legal bases
                        upon which will be relied on in opposing the Objection;

               d.       All documentation or other evidence of the Claim, to the extent not included
                        with the Proof of Claim previously filed with the Bankruptcy Court, upon
                        which will be relied on in opposing the Objection; and

               e.       The address(es) to which the Debtors must return any reply to the Response,
                        if different from that presented in the Proof of Claim; and

               f.       The name, address, and telephone number of the person (which may be the
                        claimant or their legal representative) possessing ultimate authority to
                                                  13
20-11563-scc     Doc 1393      Filed 07/08/21 Entered 07/08/21 22:21:30              Main Document
                                          Pg 20 of 50



                       reconcile, settle, or otherwise resolve the Claim on the claimant’s behalf.

        36.    If a claimant fails to file and serve a timely Response by the Response Deadline, the

Debtors may present to the Court an appropriate order disallowing and expunging their Claim(s),

without further notice or a hearing.

                                       Reservation of Rights

        37.    The Debtors expressly reserve the right to amend, modify, or supplement this

Objection, including, without limitation, to modify the currency associated with each Claim set forth

on the schedules attached to the Proposed Order. Should the grounds for objection stated in this

Objection be dismissed or overruled, the Debtors reserve the right to object to each of the Claims on

any other grounds that the Debtors discover or elect to pursue. The Debtors reserve their right to

assert substantive and/or one or more additional non-substantive objections to the Claims at a later

time.

        38.    Notwithstanding anything contained in this Objection, or the exhibits or schedules

attached hereto, nothing herein shall be construed as a waiver of any rights that the Debtors may

have to (i) commence avoidance actions under the applicable sections of the Bankruptcy Code,

including, but not limited to, sections 547 and 548 of the Bankruptcy Code, against the claimants

subject to this Objection, (ii) enforce the Debtors’ rights of setoff against the claimants relating to

such avoidance actions, or (iii) seek disallowance pursuant to section 502(d) of the Bankruptcy Code

of Claims of the claimants that are subject to such avoidance actions.

                                               Notice

        39.    Notice of this Objection will be given to (i) the United States Trustee for the Southern

District of New York; (ii) each of the parties listed on the schedules attached to the Proposed Order;

(iii) each of the parties listed in paragraph 2(h) of the Claims Objection Procedures Order; and
                                                  14
20-11563-scc       Doc 1393    Filed 07/08/21 Entered 07/08/21 22:21:30           Main Document
                                          Pg 21 of 50



(iv) all parties requesting notice pursuant to Bankruptcy Rule 2002. The Debtors submit that, under

the circumstances, no other or further notice is required.

                                        No Prior Request

       40.     The Debtors have not previously sought the relief requested herein from the Court or

any other court.



                          [Remainder of Page Intentionally Left Blank]




                                                 15
20-11563-scc     Doc 1393      Filed 07/08/21 Entered 07/08/21 22:21:30             Main Document
                                          Pg 22 of 50



               WHEREFORE, the Debtors respectfully request entry of the Proposed Order,

substantially in the form attached hereto as Exhibit 1, granting the relief requested herein, and such

other and further relief as the Court deems just and proper.


Dated:   July 8, 2021
         New York, New York

                                               DAVIS POLK & WARDWELL LLP

                                               By: /s/ Timothy Graulich

                                               450 Lexington Avenue
                                               New York, New York 10017
                                               Telephone: (212) 450-4000
                                               Facsimile: (212) 701-5800
                                               Marshall S. Huebner
                                               Timothy Graulich
                                               James I. McClammy
                                               Stephen D. Piraino (admitted pro hac vice)



                                               Counsel to the Debtors
                                               and Debtors in Possession




                                                 16
20-11563-scc   Doc 1393   Filed 07/08/21 Entered 07/08/21 22:21:30   Main Document
                                     Pg 23 of 50




                             Exhibit 1 to Objection

                                 Proposed Order
20-11563-scc        Doc 1393         Filed 07/08/21 Entered 07/08/21 22:21:30                      Main Document
                                                Pg 24 of 50



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                              Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,                           Case No. 20-11563 (SCC)

                      Debtors.1                                     (Jointly Administered)



    ORDER GRANTING DEBTORS’ EIGHTH OMNIBUS CLAIMS OBJECTION TO
     PROOFS OF CLAIM (SATISFIED, AMENDED, AND DUPLICATE CLAIMS)

         Upon the objection (the “Objection”)2 of the above-captioned Debtors, pursuant to sections

105 and 502 of the Bankruptcy Code and Bankruptcy Rule 3007, seeking to disallow and expunge

the Claims identified on Schedule 1, Schedule 2, and Schedule 3 attached hereto; and upon the

Sánchez Declaration, attached to the Objection as Exhibit 2; and the Court having jurisdiction to

consider the matters raised in the Objection pursuant to 28 U.S.C. § 1334 and the Amended Standing

Order of Reference M-431, dated January 31, 2012 (Preska, C.J.); and the Court having authority to

hear the matters raised in the Objection pursuant to 28 U.S.C. § 157; and venue being proper before

this Court pursuant to 28 U.S.C. § § 1408 and 1409; and consideration of the Objection and the relief

requested therein being a core proceeding that the Court can determine pursuant to 28 U.S.C.

§ 157(b)(2); and due and proper notice of the Objection and opportunity for a hearing on the

Objection having been given to the parties listed therein, and it appearing that no other or further

notice need be provided; and the Court having reviewed and considered the Objection; and the Court

1
         The Debtors in these cases, along with each Debtor’s registration number in the applicable jurisdiction, are as
         follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V. 108984; Aerolitoral,
         S.A. de C.V. 217315; and Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The Debtors’ corporate
         headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc, Mexico City, C.P.
         06500.
2
         Each capitalized term used herein but not otherwise defined herein shall have the meaning ascribed to it in the
         Objection.
20-11563-scc      Doc 1393      Filed 07/08/21 Entered 07/08/21 22:21:30                Main Document
                                           Pg 25 of 50



having the opportunity to hold a hearing on the Objection; and the Court having determined that the

legal and factual bases set forth in the Objection establish just cause for the relief granted herein; and

the Court having found that the relief granted herein being in the best interests of the Debtors, their

creditors, and all other parties in interest; and upon all of the proceedings had before the Court; and

after due deliberation and sufficient cause appearing therefor,

IT IS HEREBY ORDERED THAT:

        1.      The Objection is hereby granted as set forth herein.

        2.      The Satisfied Claims identified on Schedule 1 annexed hereto are hereby disallowed

and expunged in their entirety.

        3.      The Amended Claims identified on Schedule 2 annexed hereto are hereby disallowed

and expunged in their entirety.

        4.      The Duplicate Claims identified on Schedule 3 annexed hereto are hereby disallowed

and expunged in their entirety.

        5.      All Claims identified on Schedule 2 and Schedule 3 annexed hereto as a “Surviving

Claim” will be unaffected by the relief granted herein, and each of the claimants’ rights to assert

these liabilities against the applicable Debtor’s estate will be preserved, subject to the Debtors’

reservations of their rights to object to such surviving Claims on all grounds, whether legal, factual,

procedural, substantive, or non-substantive.

        6.      This Order shall be deemed a separate Order with respect to each of the Claims

identified on Schedule 1, Schedule 2, and Schedule 3. Any stay of this Order pending appeal by

any claimants whose Claims are subject to this Order shall only apply to the contested matter that

involves such claimant and shall not act to stay the applicability and/or finality of this Order with

respect to the other contested matters listed in the Objection or this Order.



                                                    2
20-11563-scc     Doc 1393      Filed 07/08/21 Entered 07/08/21 22:21:30             Main Document
                                          Pg 26 of 50



         7.    The Debtors, Epiq Corporate Restructuring, LLC, and the Clerk of this Court are

authorized to take, or refrain from taking, any action necessary or appropriate to implement the terms

of, and the relief granted in, this Order without seeking further order of the Court.

         8.    Notwithstanding any Bankruptcy Rule, the Local Bankruptcy Rules for the Southern

District of New York, or otherwise, the terms and conditions of this Order shall be immediately

effective and enforceable upon its entry.

         9.    This Court shall retain jurisdiction to hear and determine all matters arising from,

arising under, or related to the Chapter 11 Cases, to the fullest extent permitted by law, including,

without limitation, to enforce this Order.




Dated:     _____________, 2021
           New York, New York




                                                  THE HONORABLE SHELLEY C. CHAPMAN
                                                  UNITED STATES BANKRUPTCY JUDGE




                                                  3
20-11563-scc   Doc 1393   Filed 07/08/21 Entered 07/08/21 22:21:30   Main Document
                                     Pg 27 of 50




                          Schedule 1 to Proposed Order

                                 Satisfied Claims
                                     20-11563-scc           Doc 1393             Filed 07/08/21 Entered 07/08/21 22:21:30                       Main Document
Eighth Omnibus Claims Objection                                                             Pg 28 of 501
                                                                                            Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                  Case No 20-11563 (SCC) Jointly Administered

                                                                                                  Satisfied Claims

Ref                      Claim #     Transferred       Debtor          Name and Address of Claimant                  Secured   Administrative    Priority         Unsecured         Total       Unliquidated
 1                        20017         NO         Aerovias Empresa    365I PUNTO MX SAPI DE CV                       0.00          0.00           0.00            22,098.00   22,098.00 MXN         NO
                                                    De Cargo, S.A.     MONTECITO 38 PISO 28 OFICINA 12
                                                       De C.V.         COL NAPOLES
          Date Filed:    9/2/2020                                      ALCALDIA BENITO JUAREZ
                                                                       CDMX, DF, 03810 MX

 2                         105          NO              Grupo          Alpine Independent School District            140.94         0.00           0.00              0.00        140.94 USD          NO
                                                     Aeroméxico,       ATTN LEGAL DEPT
                                                    S.A.B. De C.V.     2520 WW THORNE
          Date Filed:   10/13/2020                                     HOUSTON, TX 77073 US

 3                        10207         NO              Grupo          BALBOA LOGISTICS & AIRPORT SERVICES            0.00          0.00           0.00           27,158.70     27,158.70 USD        NO
                                                     Aeroméxico,       INC
                                                    S.A.B. De C.V.     C/O RICARDO BARRERO- BLAS INC
          Date Filed:   8/31/2020                                      AEROPUERTO TOCUMEN T1, NIVEL 300
                                                                       PANAMA CITY 111001
                                                                       PANAMA

 4                      561017020       NO          Aerovías De        BALBOA LOGISTICS & AIRPORT SERVICES            0.00          0.00           0.00           25,011.70     25,011.70 USD        NO
                                                   México, S.A. De     INC
                                                        C.V.           AEROPUERTO TOCUMEN
          Date Filed:   Scheduled                                      PANAMA

 5                      565010860       NO         Aerolitoral, S.A.   Brenda Janett Rosas Hernandez                  0.00          0.00           0.00            2,573.95     2,573.95 USD         NO
                                                      De C.V.          CALLE ALAMO 3104
          Date Filed:   Scheduled                                      MODERNA NUEVO LEON
                                                                       MONTERREY, NUEVO LEON 64530 MX

 6                         289          NO          Aerovías De        BURSAMERICA SA DE CV                           0.00          0.00         40,755.97           0.00       40,755.97 USD        NO
                                                   México, S.A. De     AV EJERCITO NACIONAL 326 INT 502
                                                        C.V.           CIUDAD DE MEXICO 11570, MX
          Date Filed:   12/29/2020

 7                        20149         NO          Aerovías De        BURSAMERICA SA DE CV                           0.00          0.00           0.00            37,511.45   37,511.45 MXN         NO
                                                   México, S.A. De     AV EJERCITO NACIONAL NO 326 INT 502
                                                        C.V.           COL CHAPAULTEPEC MORALES
          Date Filed:   12/28/2020                                     ALCALDIA MIGUEL HIDALGO
                                                                       CIUDAD DE MEXICO MX 11570, MX


 8                      561022310       NO          Aerovías De        Carga Aerea matrix                             0.00          0.00           0.00            6,653.20     6,653.20 USD        YES
                                                   México, S.A. De     CARR AEROPUERTO INTERNACIONAL 300
                                                        C.V.           AEROPUERTO
          Date Filed:   Scheduled                                      TIJUANA, BAJA CALIFORNIA 22404
                                                                       MX




                                                                                                                                                                                                       Page 1
                                     20-11563-scc           Doc 1393            Filed 07/08/21 Entered 07/08/21 22:21:30                    Main Document
Eighth Omnibus Claims Objection                                                            Pg 29 of 501
                                                                                           Schedule                                                       In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                               Case No 20-11563 (SCC) Jointly Administered

                                                                                              Satisfied Claims

Ref                      Claim #     Transferred       Debtor          Name and Address of Claimant              Secured   Administrative     Priority         Unsecured         Total        Unliquidated
 9                         76           NO         Aerovias Empresa    Carga Aerea matrix                         0.00          0.00            0.00            17,280.00    17,280.00 USD        NO
                                                    De Cargo, S.A.     C/O JOSE ANTONIO GUEVARA HERRERA
                                                       De C.V.         BLVD AGUA CALIENTE 4558 PISO 18
          Date Filed:   8/31/2020                                      COL AVIACION
                                                                       TIJAUNA BC, 22014 MX

 10                       20021         NO          Aerovías De        COMERCIALIZADORA ALUS SA DE CV             0.00          0.00            0.00           132,634.79   132,634.79 MXN        YES
                                                   México, S.A. De     HIDALGO 107
                                                        C.V.           PISO 1
          Date Filed:    9/7/2020                                      GUERRERO
                                                                       CIUDAD DE MEXICO, MX, 06300

 11                       12066         NO          Aerovías De        DGAC - GENERAL CIVIL AVIATION              0.00          0.00         260,186.32           0.00       260,186.32 USD       YES
                                                   México, S.A. De     DIRECTION
                                                        C.V.           1 RUE VINCENT AURIOL
          Date Filed:    1/7/2021                                      AIX EN PROVENCE CEDEX 1, 13617
                                                                       FR

 12                       20119         NO         Aerolitoral, S.A.   DR SERVICIOS SA DE CV                      0.00          0.00            0.00            10,850.13    10,850.13 USD        YES
                                                      De C.V.          CANADA 427-A COLONIA VISTA HERMOSA
          Date Filed:   12/16/2020                                     MONTERREY, NL 64620
                                                                       MX

 13                     561056660       NO          Aerovías De        Incline Aviation 9 Limited                 0.00          0.00            0.00           170,187.87    170,187.87 USD       YES
                                                   México, S.A. De     4TH FL BLK 2 W PIER
                                                        C.V.           DUN LAOGHAIRE, DUBLIN A96N6T7
          Date Filed:   Scheduled                                      IE

 14                     561057260       NO          Aerovías De        INNOVACION ESPACIOS                        0.00          0.00            0.00            32,962.16    32,962.16 USD        NO
                                                   México, S.A. De     AUTOSUSTENTABLES SA
                                                        C.V.           CALZ SAN ISIDRO EJE 3 NORTE 164 INT B
          Date Filed:   Scheduled                                      803
                                                                       INDUSTRIAL SAN ANTONIO
                                                                       AZCAPOTZALCO, CDMX 2760
                                                                       MX




                                                                                                                                                                                                    Page 2
                                     20-11563-scc           Doc 1393            Filed 07/08/21 Entered 07/08/21 22:21:30                    Main Document
Eighth Omnibus Claims Objection                                                            Pg 30 of 501
                                                                                           Schedule                                                     In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                             Case No 20-11563 (SCC) Jointly Administered

                                                                                              Satisfied Claims

Ref                      Claim #     Transferred       Debtor          Name and Address of Claimant              Secured   Administrative    Priority        Unsecured         Total        Unliquidated
 15                       20164         NO              Grupo          INNOVACION DE ESPACIOS                     0.00          0.00          0.00            59,384.96    59,384.96 MXN        YES
                                                     Aeroméxico,       AUTOSUSTENTABLES
                                                    S.A.B. De C.V.     INSURGENTES SUR 527 INT 201
          Date Filed:    1/3/2021                                      COL. HIPODROMO CONDESA
                                                                       DEL CUAUHTEMOC CIUDAD DE MÉXICO
                                                                       CUAUHTEMOC, DF 06100, MX

 16                     566005950       NO         Aerovías Empresa    INNOVACION ESPACIOS                        0.00          0.00          0.00            25,041.12    25,041.12 USD        NO
                                                    De Cargo, S.A.     AUTOSUSTENTABLES SA
                                                       De C.V.         CALZ SAN ISIDRO EJE 3 NORTE 164 INT B
          Date Filed:   Scheduled                                      803
                                                                       INDUSTRIAL SAN ANTONIO
                                                                       AZCAPOTZALCO, CDMX 2760
                                                                       MX

 17                     561065310       NO          Aerovías De        LOGISTICA TGBA SA DE CV                    0.00          0.00          0.00            12,389.05    12,389.05 USD        NO
                                                   México, S.A. De     ORIENTE 166 NO 197
                                                        C.V.           MOCTEZUMA 2A SECCION
          Date Filed:   Scheduled                                      VENUSTIANO CARRANZA, CDMX 15530
                                                                       MX

 18                       20129         NO              Grupo          LOGISTICA TGBA SA DE CV                    0.00          0.00          0.00           339,097.44   339,097.44 MXN        YES
                                                     Aeroméxico,       ORIENTE 166 NUM 199 COL MOCTEZUMA
                                                    S.A.B. De C.V.     2DA
          Date Filed:   12/18/2020                                     CIUDAD DE MEXICO, MX 15530
                                                                       MX

 19                       20545         NO              Grupo          LOGISTICA TGBA SA DE CV                    0.00          0.00          0.00           339,097.44   339,097.44 MXN        YES
                                                     Aeroméxico,       ORIENTE 166 NUM 197 COL. MOCTEZUMA
                                                    S.A.B. de C.V.     2DA
          Date Filed:   6/21/2021                                      CIUDAD DE MEXICO MX 15530
                                                                       MX

 20                       20546         NO         Aerolitoral, S.A.   LOGISTICA TGBA SA DE CV                    0.00          0.00          0.00           337,654.04   337,654.04 MXN        YES
                                                                       OTE 166 197 COL. MOCTEZUMA 2DA SECC
          Date Filed:   6/21/2021                                      CIUDAD DE MEXICO MX 15530
                                                                       MX

 21                       20547         NO              Grupo          LOGISTICA TGBA SA DE CV                    0.00          0.00          0.00           339,097.44   339,097.44 MXN        YES
                                                     Aeroméxico,       ORIENTE 166 NUM 197 COL. MOCTEZUMA
                                                    S.A.B. de C.V.     2DA
          Date Filed:   6/21/2021                                      CIUDAD DE MEXICO MX 15530
                                                                       MX




                                                                                                                                                                                                  Page 3
                                     20-11563-scc           Doc 1393            Filed 07/08/21 Entered 07/08/21 22:21:30                    Main Document
Eighth Omnibus Claims Objection                                                            Pg 31 of 501
                                                                                           Schedule                                                     In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                             Case No 20-11563 (SCC) Jointly Administered

                                                                                              Satisfied Claims

Ref                      Claim #     Transferred       Debtor          Name and Address of Claimant              Secured   Administrative    Priority        Unsecured         Total        Unliquidated
 22                       20548         NO         Aerolitoral, S.A.   LOGISTICA TGBA SA DE CV                    0.00          0.00          0.00           337,654.04    337,654.04 MXN       YES
                                                                       OTE 166 197 COL. MOCTEZUMA 2DA SECC
          Date Filed:   6/21/2021                                      CIUDAD DE MEXICO MX 15530
                                                                       MX

 23                     561065650       NO          Aerovías De        Lopez Velazquez                            0.00          0.00          0.00            7,022.90      7,022.90 USD        NO
                                                   México, S.A. De     LAGO HURON 111
                                                        C.V.           AGUA AZUL SECCION PIRULES
          Date Filed:   Scheduled                                      NEZAHUALCOYOTL, MEXICO 57510
                                                                       MX

 24                     561066030       NO          Aerovías De        LUMO Eagle                                 0.00          0.00          0.00            5,961.57      5,961.57 USD        NO
                                                   México, S.A. De     JUSTO SIERRA MZA 7 LOTE 2
                                                        C.V.           CALZADA JALAPA
          Date Filed:   Scheduled                                      CIUDAD DE MEXICO, CDMX 1260
                                                                       MX

 25                        148          NO          Aerovías De        NY STATE DEPT OF TAXATION & FINANCE        0.00          0.00         6,882.23          50.00        6,932.23 USD        YES
                                                   México, S.A. De     ATTN BANKRUPTCY SECTION
                                                        C.V.           PO BOX 5300
          Date Filed:   12/10/2020                                     ALBANY, NY 12205-0300
                                                                       US

 26                       14509         NO          Aerovías De        ORACLE AMERICA INC ("ORACLE")              0.00          0.00          0.00          1,281,001.64    1,281,001.64        NO
                                                   México, S.A. De                                                                                                              USD
                                                        C.V.           C/O BUCHALTER PC
          Date Filed:   Scheduled                                      ATTN SHAWN M CHRISTIANSON, ESQ
                                                                       55 2ND ST, 17TH FL
                                                                       SAN FRANCISCO, CA 94105
                                                                       US

 27                       14606         NO          Aerovías De        ORACLE CREDIT CORPORATION                  0.00          0.00          0.00         16,899,048.90    16,899,048.90       YES
                                                   México, S.A. De                                                                                             MXN              MXN
                                                        C.V.           C/O BUCHALTER PC
          Date Filed:   1/15/2021                                      ATTN SHAWN M CHRISTIANSON, ESQ
                                                                       55 2ND ST, 17TH FL
                                                                       SAN FRANCISCO, CA 94105
                                                                       US




                                                                                                                                                                                                  Page 4
                                     20-11563-scc           Doc 1393            Filed 07/08/21 Entered 07/08/21 22:21:30                    Main Document
Eighth Omnibus Claims Objection                                                            Pg 32 of 501
                                                                                           Schedule                                                       In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                               Case No 20-11563 (SCC) Jointly Administered

                                                                                              Satisfied Claims

Ref                      Claim #     Transferred       Debtor          Name and Address of Claimant              Secured   Administrative     Priority         Unsecured         Total        Unliquidated
 28                       20142         NO         Aerolitoral, S.A.   SILVA HERZOG CONSORCIO ADUANAL SC          0.00          0.00            0.00           400,881.64   400,881.64 MXN        YES
                                                      De C.V.          AV.601 NO.54 SAN JUAN DE ARAGON 3ERA
          Date Filed:   12/24/2020                                     SEC
                                                                       CIUDAD DE MEXICO 07970, MX

 29                       20141         NO          Aerovías De        SILVA HERZOG CONSORCIO ADUANAL SC          0.00          0.00            0.00           467,289.89   467,289.89 MXN        YES
                                                   México, S.A. De     AV.601 NO.54 SAN JUAN DE ARAGON 3ERA
                                                        C.V.           SEC
          Date Filed:   12/24/2020                                     CIUDAD DE MEXICO 07970, MX

 30                        142          NO         Aerovias Empresa    Suarez, Francisco Fernandez                0.00          0.00         101,878.16           0.00      101,878.16 MXN        YES
                                                    De Cargo, S.A.     ALFA #60
                                                       De C.V.         COL ROMERO DE TERREROS
          Date Filed:   12/10/2020                                     ALC COYOACAN
                                                                       CIUDAD DE MEXICO, 04310, MX

 31                       14825         NO          Aerovías De        TDA LOGISTICA Y SERVICIOS S DE RL DE       0.00          0.00            0.00            20,888.10    20,888.10 USD        YES
                                                   México, S.A. De     CV
                                                        C.V.           ATTN JOSÉ ISRAEL GONZALEZ JUAREZ
          Date Filed:   3/23/2021                                      BLV BOSQUE CENTRAL NUM 30
                                                                       BOSQUES DEL VALLE 1A SECCION,
                                                                       COACALCO
                                                                       DE BERRIOZABAL 54930, MX

 32                       20533         NO         Aerolitoral, S.A.   TDA LOGISTICS & SERVICES S DE RL DE CV     0.00          0.00            0.00            31,197.48    31,197.48 USD        YES
                                                      De C.V.          ATTN JOSE ISRAEL GONZALEZ JUAREZ
          Date Filed:   3/23/2021                                      BLV BOSQUE CENTRAL NUM 30
                                                                       BOSQUES DEL VALLE 1A SECCION,
                                                                       COACALCO
                                                                       DE BERRIOZABAL MX 55717

 33                       14540         NO          Aerovías De        TELEFONOS DE MÉXICO SAB DE CV              0.00          0.00            0.00           142,605.81    142,605.81 USD       NO
                                                   México, S.A. De     ATTN ALEJANDRO COCA SANCHEZ
                                                        C.V.           AV PARQUE VIA #190, PISO 2
          Date Filed:   1/15/2021                                      COL CUAUHTÉMOC
                                                                       MEXICO CITY MX 06500, MX




                                                                                                                                                                                                    Page 5
                                        20-11563-scc                Doc 1393            Filed 07/08/21 Entered 07/08/21 22:21:30                    Main Document
Eighth Omnibus Claims Objection                                                                    Pg 33 of 501
                                                                                                   Schedule                                                       In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                       Case No 20-11563 (SCC) Jointly Administered

                                                                                                      Satisfied Claims

Ref                      Claim #          Transferred          Debtor          Name and Address of Claimant              Secured   Administrative     Priority         Unsecured        Total        Unliquidated
 34                       14505                NO          Aerolitoral, S.A.   TELEFONOS DEL NOROESTE SA DE CV            0.00          0.00            0.00             164.23       164.23 USD          NO
                                                              De C.V.          ATTN ALEJANDRO COCA SANCHEZ
          Date Filed:   1/15/2021                                              AV PARQUE VIA #190, PISO 2
                                                                               COL CUAUHTEMOC
                                                                               MEXICO CITY 06500, MX

 35                       14508                NO           Aerovías De        TELEFONOS DEL NOROESTE SA DE CV            0.00          0.00            0.00            1,381.25     1,381.25 USD         NO
                                                           México, S.A. De     ATTN ALEJANDRO COCA SANCHEZ
                                                                C.V.           AV PARQUE VIA #190, PISO 2
          Date Filed:   1/15/2021                                              COL CUAUHTEMOC
                                                                               MEXICO CITY 06500, MX

 36                     561099460              NO           Aerovías De        Urbanizadora Levi SA                       0.00          0.00            0.00            4,257.48     4,257.48 USD         NO
                                                           México, S.A. De     PLAYA BUCERIAS 5748
                                                                C.V.           RESIDENCIAL MOCTEZUMA PONIENTE
          Date Filed:   Scheduled                                              ZAPOPAN, JALISCO 45053
                                                                               MX


                                  Satisfied Claims Total       Count:          USD                    23                 140.94         0.00         307,824.52       1,824,638.35    2,132,603.81
                                                                               MXN                    13                  0.00          0.00         101,878.16      19,711,450.03   19,813,328.19




                                                                                                                                                                                                            Page 6
20-11563-scc   Doc 1393   Filed 07/08/21 Entered 07/08/21 22:21:30   Main Document
                                     Pg 34 of 50




                          Schedule 2 to Proposed Order

                                Amended Claims
                                   20-11563-scc             Doc 1393         Filed 07/08/21 Entered 07/08/21 22:21:30                   Main Document
Eighth Omnibus Claims Objection                                                         Pg 35 of 502
                                                                                        Schedule                                                    In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                          Case No 20-11563 (SCC) Jointly Administered

                                                                                          Amended Claims

Ref                    Claim #         Debtor          Name and Address of Claimant                    Secured         Administrative   Priority    Unsecured           Total          Unliquidated
 1                       13228          Grupo          AILLEURS VOYAGES OVP PRIVAS GNBSR2101                 0.00           0.00          0.00       1,330.00         1,330.00 EUR         YES
                                     Aeroméxico,       5 COURS ST LOUIS
       Date Filed:     1/13/2021    S.A.B. De C.V.     PRIVAS 07000, FRANCE

        Surviving
          Claim:         14866          Grupo          AILLEURS VOYAGES OVP PRIVAS GNBSR2101                 0.00           0.00          0.00       1,330.00        1,330.00 EUR
                                     Aeroméxico,       5 COURS ST LOUIS
       Date Filed:     5/26/2021    S.A.B. De C.V.     PRIVAS 07000, FRANCE

 2                       20022     Aerolitoral, S.A.   ARRENDADORA LOS ANGELES VALLARTA SA DE C            13,593.01        0.00          0.00         0.00          13,593.01 USD         YES
                                      De C.V.          ***NO ADDRESS PROVIDED***
       Date Filed:     9/9/2020                        BAHIA DE BANDERAS, 63732 MEXICO

        Surviving                                                                                          13,593.01        0.00        13,593.01      0.00          13,593.01 USD         YES
          Claim:         14848     Aerolitoral, S.A.   ARRENDADORA LOS ANGELES VALLARTA SA DE C
                                      De C.V.          BOULEVARD COSTERO 800
       Date Filed:     4/13/2021                       COL FLAMINGOS
                                                       NUEVO VAYARTA, NAY 63732
                                                       MEXICO

 3                       20536      Aerovías De        BAZAN, CARLOS ORTA                                    0.00           0.00          0.00        2,063.73       2,063.73 USD          YES
                                   México, S.A. De     3722 257TH AVE SE
       Date Filed:     3/27/2021        C.V.           ISSAQUAH, WA, 98029

        Surviving
          Claim:         20540      Aerovías De        BAZAN, CARLOS ORTA                                    0.00           0.00          0.00         0.00            0.00 USD
                                   México, S.A. De     3722 257TH AVE SE
       Date Filed:     4/16/2021        C.V.           ISSAQUAH, WA, 98029

 4                       12864      Aerovías De        CHUNG, DOORYE                                         0.00           0.00          0.00        957.93          957.93 USD
                                   México, S.A. De     113, HANEULDALBIT-RO755-1001JUNG-GU,
       Date Filed:     1/12/2021        C.V.           INCHEON, REPUBLIC OF KOREA
                                                       JUNG-GO, INCHEON, SEOUL 22406
        Surviving
          Claim:         14870      Aerovías De        CHUNG, DOORYE                                         0.00           0.00          0.00        957.93          957.93 USD
                                   México, S.A. De     113, HANEULDALBIT-RO755-1001JUNG-GU,
       Date Filed:     5/28/2021        C.V.           INCHEON, REPUBLIC OF KOREA
                                                       JUNG-GO, INCHEON, SEOUL 22406

 5                       20153          Grupo          CISNEROS, ERIC JAVIER FONG                            0.00           0.00          0.00        1,508.49       1,508.49 USD          YES
                                     Aeroméxico,       86 PALLADIAN
       Date Filed:    12/29/2020    S.A.B. De C.V.     VICTORIA BRIDGE ROAD
                                                       BATH, , BA2 3FL, UNITED KINGDOM
        Surviving
          Claim:         20543          Grupo          CISNEROS, ERIC JAVIER FONG                            0.00           0.00          0.00       1,508.49        1,508.49 USD          YES
                                     Aeroméxico,       CALLE FEDERACION 317 INTERIOR 44
       Date Filed:     5/2/2021     S.A.B. De C.V.     RESIDENCIAL LAS GARZAS
                                                       COLONIA LOS TAMARINDOS
                                                       IXTAPA JA 48282, MEXICO




                                                                                                                                                                                               Page 1
                                   20-11563-scc           Doc 1393              Filed 07/08/21 Entered 07/08/21 22:21:30         Main Document
Eighth Omnibus Claims Objection                                                            Pg 36 of 502
                                                                                           Schedule                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                  Case No 20-11563 (SCC) Jointly Administered

                                                                                       Amended Claims


Ref                    Claim #         Debtor        Name and Address of Claimant                     Secured   Administrative   Priority   Unsecured           Total          Unliquidated
 6                       254            Grupo        CLARKE, WENDY                                      0.00         0.00          0.00       1,354.58       1,354.58 USD
                                     Aeroméxico,     9960 PRINCE PHILLIP ST
       Date Filed:     1/8/2021     S.A.B. De C.V.   RR #1
                                                     THEDFORD, ON, N0M 2N0
                                                     CANADA
        Surviving
          Claim:         14843          Grupo        CLARKE, WENDY                                      0.00         0.00          0.00      1,354.58        1,354.58 USD
                                     Aeroméxico,     9960 PRINCE PHILLIP ST
       Date Filed:     4/6/2021     S.A.B. De C.V.   RR #1
                                                     THEDFORD, ON, N0M 2N0
                                                     CANADA

 7                       14841          Grupo        DORT, ELINE VAN                                    0.00         0.00          0.00        19.74          19.74 USD
                                     Aeroméxico,     KLUISSTRAAT 44
       Date Filed:     4/6/2021     S.A.B. De C.V.   MECHELEN 2800
                                                     BELGIUM
        Surviving
          Claim:         14864          Grupo        DORT, ELINE VAN                                    0.00         0.00          0.00        19.74           19.74 USD
                                     Aeroméxico,     KLUISSTRAAT 44
       Date Filed:     5/19/2021    S.A.B. De C.V.   MECHELEN 2800
                                                     BELGIUM

 8                       14856          Grupo        FLIGHT CENTRE TRAVEL GROUP LIMITED                 0.00         0.00          0.00       860.00          860.00 USD
                                     Aeroméxico,     275 GREY ST
       Date Filed:     4/27/2021    S.A.B. De C.V.   SOUTH BRISBANE 4101, AUSTRALIA


        Surviving
          Claim:         14858         Grupo         FLIGHT CENTRE TRAVEL GROUP LIMITED                 0.00         0.00          0.00        0.00            0.00 USD
                                    Aeroméxico,      275 GREY ST
       Date Filed:     4/29/2021   S.A.B. De C.V..   SOUTH BRISBANE 4101, AUSTRALIA

 9                       20193          Grupo        GARCIA, AITOR GIL                                  0.00         0.00          0.00       389.72          389.72 EUR
                                     Aeroméxico,     CALLE HUERTO DE SAN VALERO, Nº1
       Date Filed:     1/7/2021     S.A.B. De C.V.   PISO 10 PUERTA 39
                                                     VALENCIA 46013, SPAIN

        Surviving
          Claim:         20544          Grupo        GARCIA, AITOR GIL                                  0.00         0.00          0.00       389.72          389.72 EUR
                                     Aeroméxico,     CALLE FITERO, 53 1º IZDA
       Date Filed:     6/10/2021    S.A.B. De C.V.   CORELLA 31591, SPAIN

 10                      11883          Grupo        ICHIMURA, HARUKA                                   0.00         0.00          0.00        0.00            0.00 USD
                                     Aeroméxico,     2-21-5, YANAGIBASHI
       Date Filed:     1/6/2021     S.A.B. De C.V.   403, MAGNOLIA COURT
                                                     TAITO-KU, TOKYO 1110052, JAPAN

        Surviving
          Claim:         14879          Grupo        ICHIMURA, HARUKA                                   0.00         0.00          0.00       969.20          969.20 USD
                                     Aeroméxico,     4-26-19,NISHI-SHINKOIWA
       Date Filed:     6/19/2021    S.A.B. De C.V.   301,FLEUR-DE-LIS
                                                     KATSUSHIKA-KU TOKYO 1240025, JAPAN




                                                                                                                                                                                       Page 2
                                   20-11563-scc           Doc 1393          Filed 07/08/21 Entered 07/08/21 22:21:30                  Main Document
Eighth Omnibus Claims Objection                                                        Pg 37 of 502
                                                                                       Schedule                                                  In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                       Case No 20-11563 (SCC) Jointly Administered

                                                                                         Amended Claims


Ref                    Claim #         Debtor        Name and Address of Claimant                      Secured       Administrative   Priority   Unsecured           Total          Unliquidated
 11                      14879          Grupo        ICHIMURA, HARUKA                                     0.00            0.00          0.00       969.20          969.20 USD
                                     Aeroméxico,     4-26-19,NISHI-SHINKOIWA
       Date Filed:     6/19/2021    S.A.B. De C.V.   301,FLEUR-DE-LIS
                                                     KATSUSHIKA-KU TOKYO 1240025

        Surviving                                                                                         0.00            0.00          0.00      1,371.98        1,371.98 USD
          Claim:         14880          Grupo        ICHIMURA, HARUKA
                                     Aeroméxico,     4-26-19,NISHI-SHINKOIWA
       Date Filed:     6/19/2021    S.A.B. De C.V.   301,FLEUR-DE-LIS
                                                     KATSUSHIKA-KU TOKYO 1240025

 12                      14868          Grupo        KIM, YOUNG-KWANG                                     0.00            0.00          0.00       525.29          525.29 USD
                                     Aeroméxico,     501 HUNGERFORD DR, APT 361
       Date Filed:     5/26/2021    S.A.B. De C.V.   ROCKVILLE, MD, 20850


        Surviving                                                                                         0.00            0.00          0.00       525.29          525.29 USD
          Claim:         14869          Grupo        KIM, YOUNG-KWANG
                                     Aeroméxico,     501 HUNGERFORD DR, APT 361
       Date Filed:     5/26/2021    S.A.B. De C.V.   ROCKVILLE, MD, 20850

 13                      14315          Grupo        NIPPON EXPRESS TRAVEL                                0.00            0.00          0.00       7,616.00       7,616.00 USD
                                     Aeroméxico,     3 FLS, NITTSU MINAMIHORIE BLDG
       Date Filed:     1/15/2021    S.A.B. De C.V.   20-1 MINAMIHORIE 1-CHOME NISHI-KU
                                                     NISHI-KU
                                                     OSAKA 550-0015, JAPAN
        Surviving
          Claim:         14863          Grupo        NIPPON EXPRESS CO LTD                                0.00            0.00          0.00      7,616.00        7,616.00 USD
                                     Aeroméxico,     3F 5-4-10, NAKATSU KITA-KU
       Date Filed:     5/14/2021    S.A.B. De C.V.   OSAKA 531-0071, JAPAN

 14                      12475      Aerovías De      PARK, HYUNJIN                                        0.00            0.00          0.00       875.67          875.67 USD
                                   México, S.A. De   66-8, ORYU-RO, GURO-GU, 204
       Date Filed:     1/10/2021        C.V.         SEOUL, 08343, SOUTH KOREA

        Surviving
          Claim:         14865      Aerovías De      PARK, HYUNJIN                                        0.00            0.00          0.00       875.67          875.67 USD
                                   México, S.A. De   66-8, ORYU-RO, GURO-GU, 204
       Date Filed:     5/25/2021        C.V.         SEOUL, 08343, SOUTH KOREA
 15                      13381      Aerovías De      SABRE GLBL INC                                   1,867,661.08        0.00          0.00        0.00        1,867,661.08 USD         YES
                                   México, S.A. De   C/O WILMER CUTLER PICKERING HALE & DORR
       Date Filed:     1/13/2021        C.V.         ATTN PHILIP D ANKER
                                                     7 WORLD TRADE CENTER, 250 GREENWICH ST
                                                     NEW YORK, NY, 10007
        Surviving
          Claim:         14857      Aerovías De      SABRE GLBL INC                                   3,160,458.49        0.00          0.00        0.00         3,160,458.49 USD
                                   México, S.A. De   C/O WILMER CUTLER PICKERING HALE & DORR
       Date Filed:     4/28/2021        C.V.         ATTN PHILIP D ANKER
                                                     7 WORLD TRADE CENTER, 250 GREENWICH ST
                                                     NEW YORK, NY, 10007




                                                                                                                                                                                            Page 3
                                   20-11563-scc             Doc 1393         Filed 07/08/21 Entered 07/08/21 22:21:30             Main Document
Eighth Omnibus Claims Objection                                                         Pg 38 of 502
                                                                                        Schedule                                            In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                   Case No 20-11563 (SCC) Jointly Administered

                                                                                        Amended Claims

Ref                    Claim #         Debtor          Name and Address of Claimant                  Secured    Administrative   Priority   Unsecured            Total          Unliquidated
 16                      14881          Grupo          SANCHEZ, STEPHANIE                                0.00        0.00          0.00       515.86           515.86 USD
                                     Aeroméxico,       55 TRAVELER STREET
       Date Filed:     6/25/2021    S.A.B. De C.V.     APT 1706
                                                       BOSTON, MA, 2118

        Surviving                                      SANCHEZ, STEPHANIE
          Claim:         14882          Grupo          55 TRAVELER STREET                                0.00        0.00          0.00       515.86           515.86 USD
                                     Aeroméxico,       APT 1706
       Date Filed:     6/25/2021    S.A.B. De C.V.     BOSTON, MA, 2118

 17                      20519     Aerolitoral, S.A.   TDA LOGISTICS & SERVICES S DE RL DE CV            0.00        0.00          0.00      31,197.48        31,197.48 USD         YES
                                      De C.V.          ATTN JOSE ISRAEL GONZALEZ JUAREZ
       Date Filed:     2/16/2021                       BLV BOSQUE CENTRAL NUM 30
                                                       BOSQUES DEL VALLE 1A SECCION, MX 55717
                                                       COACALCO DE BERRIOZABAL
        Surviving
          Claim:         20533     Aerolitoral, S.A.   TDA LOGISTICS & SERVICES S DE RL DE CV            0.00        0.00          0.00      31,197.48        31,197.48 USD         YES
                                      De C.V.          ATTN JOSE ISRAEL GONZALEZ JUAREZ
       Date Filed:     3/23/2021                       BLV BOSQUE CENTRAL NUM 30
                                                       BOSQUES DEL VALLE 1A SECCION, MX 55717
                                                       COACALCO DE BERRIOZABAL
 18                      11649      Aerovías De        TFK CORPORATION                                   0.00        0.00          0.00     228,800.35       228,800.35 USD
                                   México, S.A. De     NARITA INTERNATIONAL AIRPORT
       Date Filed:     1/4/2021         C.V.           NARITA CHIBA 2820004
                                                       JAPAN

        Surviving
          Claim:         14876      Aerovías De        TFK CORPORATION                                   0.00        0.00          0.00     228,800.35       228,800.35 USD
                                   México, S.A. De     NARITA INTERNATIONAL AIRPORT
       Date Filed:     6/8/2021         C.V.           NARITA CHIBA 2820004
                                                       JAPAN
 19                      213            Grupo          VIP CLASS AUTO SL                                 0.00        0.00          0.00        0.00             0.00 EUR
                                     Aeroméxico,       46 7B, OMEGA
       Date Filed:    12/31/2020    S.A.B. de C.V.     MADRID 28032, SPAIN

        Surviving
          Claim:         20111      Aerovías de        VIP CLASS AUTO SL                                 0.00        0.00          0.00      7,069.36         7,069.36 EUR          YES
                                   México, S.A. de     46 7B, OMEGA
       Date Filed:    12/14/2020       C.V.            MADRID 28032, SPAIN




                                                                                                                                                                                        Page 4
                                      20-11563-scc            Doc 1393          Filed 07/08/21 Entered 07/08/21 22:21:30              Main Document
Eighth Omnibus Claims Objection                                                            Pg 39 of 502
                                                                                           Schedule                                               In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                       Case No 20-11563 (SCC) Jointly Administered

                                                                                        Amended Claims

Ref                     Claim #           Debtor        Name and Address of Claimant                   Secured       Administrative   Priority     Unsecured           Total        Unliquidated
 20                      14849             Grupo        WLTT SA                                          3,354.20       3,354.20      3,354.20        0.00         3,354.20 USD         YES
                                        Aeroméxico,     40 RUE DE L'ALZETTE
       Date Filed:      4/14/2021      S.A.B. De C.V.   ESCH-SUR-ALZETTE 4010
                                                        LUXEMBOURG

        Surviving
          Claim:         14850             Grupo        WLTT SA                                          12,393.22      12,393.22     12,393.22       0.00         12,393.22 USD
                                        Aeroméxico,     40 RUE DE L'ALZETTE
       Date Filed:      4/14/2021      S.A.B. De C.V.   ESCH-SUR-ALZETTE 4010
                                                        LUXEMBOURG

                     Amended Claims   Count:            USD                        17                 1,884,608.28      3,354.20      3,354.20     277,264.32       2,161,872.60
                     Total                              EUR                        3                      0.00            0.00          0.00        1,719.72          1,719.72




                                                                                                                                                                                            Page 5
20-11563-scc   Doc 1393   Filed 07/08/21 Entered 07/08/21 22:21:30   Main Document
                                     Pg 40 of 50




                          Schedule 3 to Proposed Order

                                Duplicate Claims
                                                      20-11563-scc                       Doc 1393                   Filed 07/08/21 Entered 07/08/21 22:21:30                                                           Main Document
     Eighth Omnibus Claims Objection                                                                                           Pg 41 of 503
                                                                                                                               Schedule                                                                                                  In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                                                                                                 Case No 20-11563 (SCC) Jointly Administered

                                                                                                                                      Duplicate Claims

     Ref                           Claim #                   Debtor              Name and Address of Claimant                                                           Secured           Administrative              Priority          Unsecured                   Total(1)                Unliquidated
      1                                96                    Grupo               DUNBAR SECURITY PRODUCTS INC                                                              0.00                   0.00                   0.00               109.08                  109.08 USD
                                                          Aeroméxico,            8525 KELSO DR, STE L
            Date Filed:            9/9/2020              S.A.B. de C.V.          ESSEX, MD 21221


             Surviving
               Claim:                 261                    Grupo               DUNBAR SECURITY PRODUCTS INC                                                              0.00                   0.00                   0.00               109.08                109.08 USD
                                                          Aeroméxico,            8525 KELSO DR, STE L
            Date Filed:           1/11/2021              S.A.B. de C.V.          ESSEX, MD 21221

      2                               165               Aerolitoral, S.A.        SAFRAN AEROSYSTEMS SERVICES AMERICAS                                                      0.00                   0.00                   0.00             51,564.39               51,564.39 USD
                                                            de C.V.              101 WORLD DR, STE 400
            Date Filed:          12/17/2020                                      PEACHTREE CITY, GA 30269


             Surviving
               Claim:               10081               Aerolitoral, S.A.        SAFRAN AEROSYSTEMS SERVICES AMERICAS                                                      0.00                   0.00                   0.00             51,564.39             51,564.39 USD
                                                            de C.V.              101 WORLD DR, STE 400
            Date Filed:           7/30/2020                                      PEACHTREE CITY, GA 30269

      3                               719                    Grupo               SUPER KISE SA DE CV                                                                       0.00                   0.00                   0.00              8,000.38                8,000.38 USD
                                                          Aeroméxico,            2515 DIVISION DEL NORTE
            Date Filed:           3/15/2021              S.A.B. de C.V.          DEL CARMEN COYOACAN
                                                                                 CIUDAD DE MEXICO 04100, MX

             Surviving
               Claim:                 720                Aerovías de             SUPER KISE SA DE CV                                                                       0.00                   0.00                   0.00              8,000.38              8,000.38 USD
                                                        México, S.A. de          ATTN PATRICIA SEKIGUCHI
            Date Filed:           3/15/2021                 C.V.                 AV DIVISION DEL NORTE #2515 L-A
                                                                                 DEL CARMEN COYOACAN
                                                                                 CIUDAD DE MEXICO 04100, MX

      4                               602                Aerovías de             TRAVEL COMUNICACION ONLINE S DE RL DE CV                                                  0.00                   0.00                   0.00              5,275.17                5,275.17 USD
                                                        México, S.A. de          ATTN JESUS ALONSO IGLESIAS
            Date Filed:           1/15/2021                 C.V.                 547 PETEN
                                                                                 COLONIA LETRAN VALLE
                                                                                 ALCALDIA BENITO JUAREZ
                                                                                 CIUDAD DE MEXICO DF 03650, MX
             Surviving
               Claim:               11786                Aerovías de             TRAVEL COMUNICACION ONLINE S DE RL DE CV                                                  0.00                   0.00                   0.00              5,275.17              5,275.17 USD
                                                        México, S.A. de          547 PETEN
            Date Filed:            1/5/2021                 C.V.                 COLONIA LETRAN VALLE
                                                                                 ALCALDIA BENITO JUAREZ
                                                                                 CIUDAD DE MEXICO DF 03650, MX


                             Duplicate Claims          Count:                    USD                                       4                                               0.00                   0.00                   0.00             64,949.02                  64,949.02
                             Totals


1.           Pursuant to ¶ 8(d), n.4 of the Bar Date Order, the Debtors have converted certain claims which were originally denominated in Mexican pesos to the legal tender of the United States, based upon the conversion rate in place as of the Petition Date from Banco de Mexico (Central Bank).




                                                                                                                                                                                                                                                                                                          Page 1
20-11563-scc   Doc 1393   Filed 07/08/21 Entered 07/08/21 22:21:30   Main Document
                                     Pg 42 of 50




                             Exhibit 2 to Objection

                               Sánchez Declaration
20-11563-scc        Doc 1393        Filed 07/08/21 Entered 07/08/21 22:21:30                       Main Document
                                               Pg 43 of 50



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                              Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,                           Case No. 20-11563 (SCC)

                      Debtors.1                                     (Jointly Administered)


    DECLARATION OF RICARDO JAVIER SÁNCHEZ BAKER IN SUPPORT OF THE
     DEBTORS’ EIGHTH OMNIBUS CLAIMS OBJECTION TO PROOFS OF CLAIM
               (SATISFIED, AMENDED, AND DUPLICATE CLAIMS)

         I, Ricardo Javier Sánchez Baker, hereby declare that the following is true to the best of

my knowledge, information and belief:

                                                   Background

         1.       I am the Chief Financial Officer of Grupo Aeroméxico, S.A.B. de C.V. (“Grupo

Aeroméxico”), and its affiliates that are debtors and debtors in possession in these proceedings

(collectively, the “Debtors;” the Debtors collectively with their direct and indirect non-Debtor

subsidiaries, the “Company”). I have held several other positions at the Company since 2006,

including serving as advisor to the Chief Executive Officer and Director of Revenue Management. I

have been the chairman of the board of directors of the SABRE Corporation, a member of the SEAT

Technical Committee, and a member of the Aeromexpress, CECAM, and PLM boards of directors. I

have held various positions within the Federal Public Administration (Administración Pública

Federal), including deputy director general of public debt for the Ministry of Finance and Public

Credit in 2003 and 2005. I hold a bachelor’s degree in economics from the Universidad


1
         The Debtors in these cases, along with each Debtor’s registration number in the applicable jurisdiction, are as
         follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V. 108984; Aerolitoral,
         S.A. de C.V. 217315; and Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The Debtors’ corporate
         headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc, Mexico City, C.P.
         06500.
20-11563-scc      Doc 1393         Filed 07/08/21 Entered 07/08/21 22:21:30                      Main Document
                                              Pg 44 of 50



Iberoamericana, a diploma in finance from Instituto Tecnológico Autónomo de México, and

master’s and doctorate degrees in economics from the University of California, Los Angeles. I am

familiar with the day-to-day operations, business, and financial affairs of the Debtors.

       2.       I submitted the Declaration of Ricardo Javier Sánchez Baker in Support of the

Debtors’ Chapter 11 Petitions and First Day Pleadings [ECF No. 20] (the “Sánchez First Day

Declaration”). I make this declaration (the “Declaration”) in support of the Debtors’ Eighth

Omnibus Claims Objection to Proofs of Claim (Satisfied, Amended, and Duplicate Claims) (the

“Objection”). I have reviewed the Objection or have otherwise had its contents explained to me,

and the Objection is, to the best of my knowledge, accurate.

       3.       Except as otherwise indicated, all facts set forth in the Objection and this Declaration

are based upon my personal knowledge, my review of relevant documents, information provided to

me by employees working under my supervision, or my opinion based upon experience, knowledge,

and information concerning the operations of the Debtors and the aviation industry as a whole. If I

were called upon to testify, I could and would testify to each of the facts set forth herein.

       4.       I am generally familiar with the Debtors’ day-to-day operations, financing

arrangements, business affairs, and Books and Records2 that reflect, among other things, the

Debtors’ liabilities, and the amount thereof owed to their creditors as of the Petition Date. I have

read the Objection and corresponding Proposed Order, each filed contemporaneously herewith.

       5.       To the best of my knowledge, information, and belief, the assertions made in the

Objection are accurate. In evaluating the Claims, the Debtors and other reviewing parties have

reviewed the Debtors’ Books and Records, the relevant Proofs of Claim, as well as the supporting

documentation provided by the claimants, and determined that the Satisfied Claims, Amended

2
       Each capitalized term used herein but not otherwise defined herein shall have the meaning ascribed to it in the
       Objection.


                                                         2
20-11563-scc     Doc 1393      Filed 07/08/21 Entered 07/08/21 22:21:30             Main Document
                                          Pg 45 of 50



Claims, and Duplicate Claims should be disallowed, expunged, and/or otherwise treated as set forth

in the Objection and Proposed Order. I believe the disallowance, expungement, and/or other

treatment of the claims listed on the schedules attached to the Proposed Order on the terms set forth

in the Objection and Proposed Order is appropriate.

                                         Satisfied Claims

       6.      To the best of my knowledge, information, and belief, based on the Debtors’ review

of the Claims Register and each Satisfied Claim, the Debtors have determined that the Satisfied

Claims have been paid and/or otherwise satisfied. If the Satisfied Claims identified on Schedule 1 to

the Proposed Order are not disallowed and expunged, the claimants identified therein may obtain

double recovery from the same alleged liability, at the expense of the Debtors and other creditors.

Accordingly, I believe it is proper for the Court to enter the Proposed Order disallowing and

expunging the Satisfied Claims as set forth therein and in the Objection.

                                         Amended Claims

       7.      To the best of my knowledge, information, and belief, based on the Debtors’ review

of the Claims Register and each of the Amended Claims, the Debtors have determined that the

Amended Claims listed on Schedule 2 to the Proposed Order have been amended or superseded by

other Claims filed against the Debtor by or on behalf of the same claimants relating to the same

purported liabilities. If the Amended Claims identified on Schedule 2 to the Proposed Order are not

disallowed and expunged, the claimants identified therein may obtain double recovery from the same

alleged liability, at the expense of the Debtors and other creditors.

       8.      Furthermore, for each of the Amended Claims, the Debtors have identified a

surviving Claim which asserts the same liability and is identified on Schedule 2 to the Proposed

Order in the applicable row labeled “Surviving Claim.” Accordingly, I believe it is proper for the

Court to enter the Proposed Order disallowing and expunging the Amended Claims as set forth
                                                  3
20-11563-scc      Doc 1393      Filed 07/08/21 Entered 07/08/21 22:21:30             Main Document
                                           Pg 46 of 50



therein and in the Objection.

                                          Duplicate Claims

           9.    To the best of my knowledge, information, and belief, based on the Debtors’ review

of the Claims Register and each Duplicate Claim, the Debtors have determined that the Duplicate

Claims are duplicative of other Claims filed against the Debtor by or on behalf of the same claimants

relating to the same purported liability. If the Duplicate Claims identified on Schedule 3 to the

Proposed Order are not disallowed and expunged, the claimants identified therein may obtain double

recovery from the same alleged liability, at the expense of the Debtors and other creditors.

           10.   Furthermore, for each of the Duplicate Claims, the Debtors have identified a

surviving Claim which asserts the same liability and is identified on Schedule 3 to the Proposed

Order in the applicable row labeled “Surviving Claim.” Accordingly, I believe it is proper for the

Court to enter the Proposed Order disallowing and expunging the Duplicate Claims as set forth

therein and in the Objection.

                                             Conclusion

           11.   I am authorized to submit this Declaration on behalf of the Debtors. In my opinion,

and for the reasons set forth in this Declaration and in the Objection, disallowing and expunging the

Satisfied Claims, Amended Claims, and Duplicate Claims is in the best interest of the Debtors’

estates.

           12.   Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States that, to the best of my knowledge and after reasonable inquiry, the foregoing is true

and correct.

       Executed: July 8, 2021
                                                  By: /s/ Ricardo Javier Sánchez Baker
                                                      Ricardo Javier Sánchez Baker
                                                      Chief Financial Officer

                                                   4
20-11563-scc   Doc 1393   Filed 07/08/21 Entered 07/08/21 22:21:30   Main Document
                                     Pg 47 of 50




                                    Exhibit B

                     Omnibus Claims Hearing Procedures




                                        5
20-11563-scc        Doc 1393         Filed 07/08/21 Entered 07/08/21 22:21:30                         Main Document
                                                Pg 48 of 50



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                              Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et                                Case No. 20-11563 (SCC)
al.,
                                                                    (Jointly Administered)
                              1
                  Debtors.



              COURT-ORDERED OMNIBUS CLAIMS HEARING PROCEDURES

         The Omnibus Claims Hearing Procedures (the “Omnibus Claims Hearing Procedures”)

described herein have been ordered by the United States Bankruptcy Court for the Southern District

of New York (the “Court”) to apply to the chapter 11 cases of Grupo Aeroméxico, S.A.B. de C.V.

and its affiliated debtors.

                                   Omnibus Claims Hearing Procedures

         1.       Pursuant to the Order Establishing Certain Notice, Case Management, and

Administrative Procedures, entered on July 8, 2020 [ECF No. 79] (the “Case Management

Order”), the Court established periodic omnibus hearings (the “Omnibus Hearings”) in these

cases. The Debtors shall schedule the return date for claims objections, omnibus or otherwise, for

hearing at Omnibus Hearings or other hearings the Debtors may schedule with the Court.

         2.       The Court may enter an order at the scheduled hearing sustaining an objection to

proofs of claim (each, a “Proof of Claim”) with respect to which no response (a “Response”)2 is


1
         The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
         jurisdiction, are as follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V.
         108984; Aerolitoral, S.A. de C.V. 217315; and Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The
         Debtors’ corporate headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc,
         Mexico City, C.P. 06500.
2
         Any information submitted in connection with a Proof of Claim shall be part of the record with respect to the
         relevant Claim, and any such information already submitted need not be resubmitted in connection with the
20-11563-scc     Doc 1393        Filed 07/08/21 Entered 07/08/21 22:21:30                   Main Document
                                            Pg 49 of 50



properly filed and served or pursuant to a certificate of no objection in accordance with the Case

Management Order.

       3.      The hearing to consider an objection to Proofs of Claim as to which a Response is

properly filed and served (each, a “Contested Claim”) shall be set for a contested hearing (each, an

“Omnibus Claims Hearing”) to be scheduled by the Debtors, in their discretion, as set forth herein.

       4.      The Debtors shall schedule an Omnibus Claims Hearing for a Contested Claim as

follows:

               A.       For a non-evidentiary hearing to address whether the Contested Claim has
                        failed to state a claim against the Debtors that can be allowed and should be
                        dismissed pursuant to Bankruptcy Rule 7012 (a “Sufficiency Hearing”),
                        unless the Debtors serve the claimant with a Notice of Merits Hearing (as
                        defined herein), the Sufficiency Hearing shall go forward at the return date
                        set in accordance with paragraph 1 of these Omnibus Claims Hearing
                        Procedures. The legal standard of review that will be applied by the Court at
                        a Sufficiency Hearing will be equivalent to the standard applied by the Court
                        upon a motion to dismiss for failure to state a claim upon which relief can be
                        granted.

               B.       For an evidentiary hearing on the merits of a Contested Claim (a “Merits
                        Hearing”), the Debtors may, in their discretion, serve upon the relevant
                        claimant, by email or overnight delivery, with a copy to the Official
                        Committee of Unsecured Creditors, Apollo Management Holdings, L.P., and
                        the Ad Hoc Group of Senior Noteholders,3 and file with the Court, a notice
                        substantially in the form attached to the Claims Objections Procedures Order
                        as Exhibit 2 (a “Notice of Merits Hearing”) at least thirty (30) calendar days
                        prior to the date of such Merits Hearing. The rules and procedures applicable
                        to such Merits Hearing will be set forth in a scheduling order issued by the
                        Court in connection therewith.

       5.      Discovery with respect to a Contested Claim will not be permitted until either (a) the

Court has held a Sufficiency Hearing and determined that the Contested Claim states a claim that




       Omnibus Claims Hearing Procedures.
3
       As identified in the Verified Statement of the Ad Hoc Group of Senior Noteholders Pursuant to Bankruptcy
       Rule 2019 [ECF No. 390].


                                                     2
20-11563-scc     Doc 1393      Filed 07/08/21 Entered 07/08/21 22:21:30             Main Document
                                          Pg 50 of 50



could be allowed and should not be dismissed pursuant to Bankruptcy Rule 7012 or (b) the Debtors

have served on the relevant claimant a Notice of Merits Hearing with respect to the Contested Claim.

       6.      The Debtors may file and serve a reply (a “Reply”) to a Response no later than

4:00 p.m., prevailing Eastern Time, on the day that is two (2) calendar days prior to the date of the

applicable hearing (which may fall on a Saturday, Sunday, or legal holiday notwithstanding

Bankruptcy Rule 9006 or equivalent provisions).

       7.      The Debtors, in their discretion, are authorized to adjourn a hearing scheduled in

accordance herewith at any time by providing notice to the Court and the claimants.




                                                 3
